DETAILED ACTION
	This is a non-final rejection in response to application filed 3/2/21. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2012/0151929) in view of Low et al. (US 9400104).
Regarding independent claim 1, Patel teaches a combustor assembly for a gas turbine engine comprising: 
a combustion chamber 18; and 
a fuel injector assembly 10 in communication with the combustion chamber, the fuel injector assembly comprising: 
a nozzle including a nozzle body, a primary fuel injector 98 along a nozzle longitudinal axis, and an array of secondary plain jet fuel injectors 100 axially forward of the primary fuel injector relative to the nozzle longitudinal axis; and 

wherein the nozzle body extends along the nozzle longitudinal axis between a first end portion and a second end portion (upstream and downstream ends), a periphery of nozzle body along the second end portion is established by an annular wall that tapers inwardly to a terminal end of the nozzle body (see figure below), and the nozzle longitudinal axis extends through a primary outlet of the primary fuel injector along the second end portion (nozzle longitudinal axis would go through center of 98); 
wherein the injector passage includes a first passage section merging into a second passage section, the first passage section is an inward sloping annulus defined between the swirler body and the nozzle, the second passage section interconnects the first passage section and the combustion chamber, and the second passage section defines the throat (see figure below); 
wherein the periphery of the second end portion defines a radially inner wall of the first passage section, and the radially inner wall opposes a radially outer wall of the first passage section established by the swirler body (as shown in figure below).

    PNG
    media_image1.png
    518
    566
    media_image1.png
    Greyscale


Low teaches wherein outlets of the secondary plain jet fuel injectors 60-1 are circumferentially distributed about the annular wall along the first passage section such that the outlets are spaced apart from the terminal end of the nozzle body relative to the nozzle longitudinal axis (fig.2), and each of the secondary plain jet fuel injectors defines a second fuel injector axis 74-1 extending through the respective outlet such that a projection of the second fuel injector axis intersects the radially outer wall of the injector passage along the first passage section (implicit when combined).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the engine of Patel with an injector as taught by Low, as Low teaches that such nozzles help facilitate combustion as well as promoting desired performance (col. 1, ll. 17-25).
Regarding dependent claim 2, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches further comprising: a control that meters flow of fuel to the primary fuel injector and flow of fuel to the secondary plain-jet fuel injectors in a first mode, and meters flow of fuel to the primary fuel injector and to the secondary plain-jet fuel injectors in a second, different mode such that a rate of the flow of fuel to the primary fuel injector and the secondary plain-jet fuel injectors differs from the first mode ([0028] teaches a valve assembly, two of the modes that teach this limitation can be simply on or off).    
Regarding dependent claim 3, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches wherein the primary fuel injector is arranged to generate a non-premixed fuel stream (fuel does not mix with air until further downstream), and the secondary plain-jet fuel injectors are arranged to generate a substantially premixed fuel stream (as it is adjacent the swirler).

Regarding dependent claim 4, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches wherein the radially inner wall tapers into axial face that establishes the terminal end of the nozzle body, and the primary outlet of the primary fuel injector is established along the axial face.

    PNG
    media_image2.png
    498
    461
    media_image2.png
    Greyscale


Regarding dependent claim 5, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches wherein the injector passage defines a first passage area with respect to a first reference plane that is perpendicular to the nozzle longitudinal injector axis and intersects the outlet of a forwardmost one of the secondary plain-jet fuel injectors, the injector passage defines a second passage area with respect to a second reference plane along the throat that is perpendicular to the nozzle longitudinal axis (inherent)  but is silent to a ratio of the first passage area to the second passage area being 1.2 to 1.5. 
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the area of the fuel nozzle and the ratios of the two because the Patel teaches that separation would improve fuel atomization and overall spray quality [0037].  Thus, adjusting the area of each nozzle in order to maximize separation would be recognized as a result-effective variable achieving a particular level of atomization and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the area ratios to achieve a desired level of fuel.
Regarding dependent claim 6, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches wherein the injector passage diverges aft of the throat with respect to the nozzle longitudinal axis (at 119).
Regarding dependent claim 7, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches wherein the outlet of a forwardmost one of the secondary plain-jet fuel injectors and the throat define a first distance with respect to the nozzle longitudinal axis, the outlet of the primary fuel injector and the throat defines a second distance with respect to the nozzle longitudinal axis (see figure above). However, Patel in view of Low is silent to a ratio of the first distance to the second distance being between 2.0 to 4.0.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the distance between the two fuel injectors because the Patel teaches that separation would improve fuel atomization and overall spray quality [0037].  Thus, adjusting the location along the nozzle 
Regarding independent claim 17, Patel teaches method of operating a combustor assembly for a gas turbine engine comprising: accelerating airflow 101 in an injector passage 112,116 from a first passage section of the injector passage toward a throat defined by a second passage section of the first passage section (see figure above); 
injecting fuel into the first passage section by a primary outlet of a primary fuel injector 98 and fuel into the second passage section by secondary outlets of an array of secondary plain jet fuel injectors 100 to establish a single non-premixed flame during a first, different mode [0037]; and 
injecting fuel into the first passage section to establish a non-premixed flame and fuel into the second passage section to establish a premixed flame during a second mode [0037];
 	wherein a swirler body 116 is situated about a nozzle to define the injector passage, the nozzle includes a nozzle body extending along a nozzle longitudinal axis between a first end portion and a second end portion, and the second end portion includes a periphery established by an annular wall that tapers inwardly to a terminal end of the nozzle body (see figure 2).
Patel is silent to wherein outlets of the secondary plain jet fuel injectors are circumferentially distributed about the annular wall along the first passage section such that the outlets are spaced apart from the terminal end of the nozzle body relative to the nozzle longitudinal axis, and each of the secondary plain jet fuel injectors defines a second fuel injector axis extending through the respective outlet such that a projection of the second fuel injector axis intersects the radially outer wall of the injector passage along the first passage section.
Low teaches wherein outlets of the secondary plain jet fuel injectors 60-1 are circumferentially distributed about the annular wall along the first passage section such that the outlets are spaced apart from the terminal end of the nozzle body relative to the nozzle longitudinal axis (fig.2), and each of the secondary plain jet fuel injectors defines a second fuel injector axis 74-1 extending through the respective outlet such that a projection of the second fuel injector axis intersects the radially outer wall of the injector passage along the first passage section (implicit when combined).

Regarding dependent claim 18, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches further comprising: injecting fuel into a combustion chamber 105 at a location downstream of the injector passage to establish a main flame during the second mode, but not the first mode (via main fuel injector 61 [0033], [0005]).
Regarding dependent claim 19, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches wherein the first mode corresponds to low power operating condition of the engine, and the second mode corresponds to higher power operating condition of the engine. [0005] teaches that it is known that the pilot only mode is used during all (low and high power) and the main fuel is only used during high power conditions.
Regarding dependent claim 20, Patel in view of Low  teaches the invention as claimed and discussed above. Patel further teaches wherein the injector passage defines a first passage area with respect to a first reference plane that is perpendicular to the nozzle longitudinal injector axis and intersects the outlet of a forwardmost one of the secondary plain-jet fuel injectors, the injector passage defines a second passage area with respect to a second reference plane along the throat that is perpendicular to the nozzle longitudinal axis (inherent) Patel further teaches wherein the outlet of a forwardmost one of the secondary plain-jet fuel injectors and the throat define a first distance with respect to the nozzle longitudinal axis, the outlet of the primary fuel injector and the throat defines a second distance with respect to the nozzle longitudinal axis (see figure above). Patel further teaches wherein the outlet of a forwardmost one of the secondary plain-jet fuel injectors and the throat define a first distance with respect to the nozzle longitudinal axis, the outlet of the primary fuel injector and the throat defines a second distance with respect to the nozzle longitudinal axis (see figure above). However, Patel in view of Low is silent to a ratio of the first passage area to the second passage area being 1.2 to 1.5 and a ratio of the first distance to the second distance being between 2.0 to 4.0.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable 
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the area of the fuel nozzle and the ratios of the two because the Patel teaches that separation would improve fuel atomization and overall spray quality [0037].  Thus, adjusting the area of each nozzle in order to maximize separation would be recognized as a result-effective variable achieving a particular level of atomization and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the area ratios to achieve a desired level of fuel. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the distance between the two fuel injectors because the Patel teaches that separation would improve fuel atomization and overall spray quality [0037].  Thus, adjusting the location along the nozzle axis in order to maximize separation would be recognized as a result-effective variable achieving a particular level of atomization and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the ratios to achieve a desired level of fuel.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Low and further in view of Derouineau (US 2006/0042252).
Regarding independent claim 8, Patel teaches a combustor assembly for a gas turbine engine comprising: 
a combustion chamber 18 extending from a bulkhead; and 
a fuel injector assembly 10 along the bulkhead, the fuel injector assembly including a nozzle and a swirler body 116, the nozzle including a nozzle body extending along a nozzle longitudinal axis between a first end portion and a second end portion, the nozzle including a primary fuel injector 98 along the nozzle longitudinal axis and an array of secondary plain-jet fuel injectors 100 arranged about a periphery of the nozzle body, the nozzle longitudinal axis extending through a primary outlet of the primary fuel 
wherein the injector passage includes a first passage section merging into a second passage section, the first passage section defined between the swirler body and the nozzle, the second passage section defining the throat, a radially outer wall of the first passage section slopes toward the nozzle longitudinal axis, and a wall of the first passage section along the nozzle body slopes toward the nozzle longitudinal axis (see figure below).

    PNG
    media_image1.png
    518
    566
    media_image1.png
    Greyscale

Patel is silent to wherein outlets of the secondary plain jet fuel injectors are circumferentially distributed about the annular wall along the first passage section such that the outlets are spaced apart from the terminal end of the nozzle body relative to the nozzle longitudinal axis, and each of the secondary plain jet fuel injectors defines a second fuel injector axis extending through the respective outlet such that a projection of the second fuel injector axis intersects the radially outer wall of the injector passage along the first passage section.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the engine of Patel with an injector as taught by Low, as Low teaches that such nozzles help facilitate combustion as well as promoting desired performance (col. 1, ll. 17-25).

Patel as modified teaches an aircraft gas turbine engine having a compressor and turbine (inherent for there to be CDP as well as turbine blades [0027]) and combustion section 18 as well as the combustor extending from a bulkhead as shown in figure 1.  However, Patel is silent to a fan section a fan section including a plurality of fan blades rotatable about an engine axis.
Derouineau teaches that a turbofan gas turbine engine was known in the art at the time of the invention.  
It is noted that the use of a known prior art structure (in this case the use of a gas turbine engine as a turbofan engine as taught by Derouineau), to obtain predictable results (in this case high efficiency aircraft engine) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Regarding dependent claim 9, Patel in view of Low and further in view of Derouineau teaches the invention as claimed and discussed above. Patel further teaches wherein the throat is defined at a position axially forward of the combustion chamber 18 relative to the nozzle longitudinal axis (see fig 1 and 2).
Regarding dependent claim 10, Patel in view of Low and further in view of Derouineau teaches the invention as claimed and discussed above. Patel further teaches wherein the first passage section being an annulus defined between the swirler body and the nozzle body (see figure 2), the first passage section extending from an array of vanes 112 that provide airflow to the first passage section, and the .

Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Low and Derouineau and further in view of Motter et al. (US 2007/0089425).
Regarding dependent claim 11, Patel in view of Low and further in view of Derouineau teaches the invention as claimed and discussed above. Patel further teaches further comprising: a control that meters flow of fuel to the primary fuel injector and flow of fuel to the array of secondary plain-jet fuel injector in a first operating condition of the engine, and meters flow of fuel to the primary fuel injector and to the array of secondary plain-jet fuel injectors in a second, different operating condition of the engine such that a rate of the flow of fuel to the primary fuel injector and the array of secondary plain-jet fuel injectors differs from the first operating condition ([0028] teaches a valve assembly, two of the modes that teach this limitation can be simply on or off).    
However, Patel as modified fails to teach a controller that meters flow of fuel to the primary fuel injector and to the secondary plain-jet fuel injectors.
Motter  teaches that a controller for metering fuel flow was known in the art at the time of the invention [0016].  
It is noted that the use of a known prior art structure (in this case to control the amount of fuel needed to regulate the combustor), to obtain predictable results (in this proper or desired combustion characteristics) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Regarding dependent claim 12, Patel in view of Low and Derouineau and further in view of Motter teaches the invention as claimed and discussed above. Patel further teaches further comprising: a main fuel injector [0015] radially disposed about the combustion chamber at a location axially aft of the bulkhead relative to the nozzle longitudinal axis; wherein the controller permits flow to the main fuel injector in the second operating condition but not the first operating condition; and wherein the first operating condition is a low power operating condition of the engine, and the second operating condition is a relatively higher power operating condition of the engine [0005].
Regarding dependent claim 13, Patel in view of Low and Derouineau and further in view of Motter teaches the invention as claimed and discussed above. Patel further teaches wherein the nozzle body defines the primary outlet (downstream end near 119), the throat (see figure above) is defined at a position axially forward of the combustion chamber relative to the nozzle longitudinal axis, the first passage section is an annulus defined between the swirler body and the nozzle body, and the second passage section defines the throat at a position axially aft of the primary fuel injector relative to the nozzle longitudinal axis (see figure above).
Regarding dependent claim 14, Patel in view of Low and Derouineau and further in view of Motter teaches the invention as claimed and discussed above. Patel further teaches further comprising: a main fuel injector [0015] radially disposed about the combustion chamber at a location axially aft of the bulkhead relative to the nozzle longitudinal axis; wherein the controller permits flow to the main fuel injector in the second operating condition but not the first operating condition; and wherein the first operating condition is a low power operating condition of the engine, and the second operating condition is a relatively higher power operating condition of the engine [0005].
Regarding dependent claim 15, Patel in view of Low and Derouineau and further in view of Motter teaches the invention as claimed and discussed above. Patel further teaches wherein the injector passage defines a first passage area with respect to a first reference plane that is perpendicular to the nozzle longitudinal injector axis and intersects the outlet of a forwardmost one of the secondary plain-jet fuel injectors, the injector passage defines a second passage area with respect to a second reference plane along the throat that is perpendicular to the nozzle longitudinal axis (inherent)  but is silent to a ratio of the first passage area to the second passage area being 1.2 to 1.5. 
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding dependent claim 16, Patel in view of Low and Derouineau and further in view of Motter teaches the invention as claimed and discussed above. Patel further teaches wherein the outlet of a forwardmost one of the secondary plain-jet fuel injectors and the throat define a first distance with respect to the nozzle longitudinal axis, the outlet of the primary fuel injector and the throat defines a second distance with respect to the nozzle longitudinal axis (see figure above). However, Patel in view of Low is silent to a ratio of the first distance to the second distance being between 2.0 to 4.0.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the distance between the two fuel injectors because the Patel teaches that separation would improve fuel atomization and overall spray quality [0037].  Thus, adjusting the location along the nozzle axis in order to maximize separation would be recognized as a result-effective variable achieving a particular level of atomization and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the ratios to achieve a desired level of fuel.
Regarding independent claim 17, Patel teaches method of operating a combustor assembly for a gas turbine engine comprising: accelerating airflow 101 in an injector passage 112,116 from a first 
injecting fuel into the first passage section by a primary outlet of a primary fuel injector 98 and fuel into the second passage section by secondary outlets of an array of secondary plain jet fuel injectors 100 to establish a single non-premixed flame during a first, different mode [0037]; and 
injecting fuel into the first passage section to establish a non-premixed flame and fuel into the second passage section to establish a premixed flame during a second mode [0037];
 	wherein a swirler body 116 is situated about a nozzle to define the injector passage, the nozzle includes a nozzle body extending along a nozzle longitudinal axis between a first end portion and a second end portion, and the second end portion includes a periphery established by an annular wall that tapers inwardly to a terminal end of the nozzle body (see figure 2).
Patel is silent to wherein outlets of the secondary plain jet fuel injectors are circumferentially distributed about the annular wall along the first passage section such that the outlets are spaced apart from the terminal end of the nozzle body relative to the nozzle longitudinal axis, and each of the secondary plain jet fuel injectors defines a second fuel injector axis extending through the respective outlet such that a projection of the second fuel injector axis intersects the radially outer wall of the injector passage along the first passage section.
Low teaches wherein outlets of the secondary plain jet fuel injectors 60-1 are circumferentially distributed about the annular wall along the first passage section such that the outlets are spaced apart from the terminal end of the nozzle body relative to the nozzle longitudinal axis (fig.2), and each of the secondary plain jet fuel injectors defines a second fuel injector axis 74-1 extending through the respective outlet such that a projection of the second fuel injector axis intersects the radially outer wall of the injector passage along the first passage section (implicit when combined).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the engine of Patel with an injector as taught by Low, as Low teaches that such nozzles help facilitate combustion as well as promoting desired performance (col. 1, ll. 17-25).
Regarding dependent claim 18, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches further comprising: injecting fuel into a combustion chamber 105 
Regarding dependent claim 19, Patel in view of Low teaches the invention as claimed and discussed above. Patel further teaches wherein the first mode corresponds to low power operating condition of the engine, and the second mode corresponds to higher power operating condition of the engine. [0005] teaches that it is known that the pilot only mode is used during all (low and high power) and the main fuel is only used during high power conditions.
Regarding dependent claim 20, Patel in view of Low  teaches the invention as claimed and discussed above. Patel further teaches wherein the injector passage defines a first passage area with respect to a first reference plane that is perpendicular to the nozzle longitudinal injector axis and intersects the outlet of a forwardmost one of the secondary plain-jet fuel injectors, the injector passage defines a second passage area with respect to a second reference plane along the throat that is perpendicular to the nozzle longitudinal axis (inherent) Patel further teaches wherein the outlet of a forwardmost one of the secondary plain-jet fuel injectors and the throat define a first distance with respect to the nozzle longitudinal axis, the outlet of the primary fuel injector and the throat defines a second distance with respect to the nozzle longitudinal axis (see figure above). Patel further teaches wherein the outlet of a forwardmost one of the secondary plain-jet fuel injectors and the throat define a first distance with respect to the nozzle longitudinal axis, the outlet of the primary fuel injector and the throat defines a second distance with respect to the nozzle longitudinal axis (see figure above). However, Patel in view of Low is silent to a ratio of the first passage area to the second passage area being 1.2 to 1.5 and a ratio of the first distance to the second distance being between 2.0 to 4.0.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/CRAIG KIM/
Primary Examiner
Art Unit 3741